Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 3, “1 catheter body” should be corrected to read –catheter body--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carleo (US 2012/0179144).
Regarding claim 1, Carleo discloses an intermittent urinary catheter (figure 2) comprising a catheter body (12, figure 2, [0059]) extending from an open distal end to a proximal end (figure 2 and 5), with the proximal end configured for insertion into an urethra ([0004]); a lumen (lumen interior to the body) formed longitudinally in the catheter body; and a plurality of eyelets (20, figure 5) formed through a wall of the catheter body and communicating with the lumen 
Regarding claim 3, Carleo wherein the catheter body includes a hydrophilic surface coating ([0034]).
Regarding claim 4, Carleo wherein the catheter body is conical with a cross-sectional area of the catheter body measured at a distal end portion of the catheter body larger than a cross-sectional area of the catheter body measured at a proximal end portion of the catheter body (figure 2, cross sectional area of the funnel 18 at the distal end is larger than the cross sectional area of the proximal end).
Regarding claim 7, Carleo further discloses  wherein at least one eyelet of the plurality of eyelets is configured to have a transverse width with a dimension that is greater than a longitudinal length dimension such that the at least one eyelet is wider than it is long (figure 5, 20, eyelets are wider than long).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Carleo.
Regarding claim 2, wherein the intermittent urinary catheter provides a volumetric flow rate for liquid flowing through the lumen of at least 15 ml per second at a pressure of 400 mm H20.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Carleo to have a volumetric flow of fluid of at least 15ml per second at a pressure of 400 mm H20 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Carleo would not operate differently with the flow rate and since the catheter is intended to move fluid through the lumen of the device and flow rate is dependent on the diameter of the catheter, the device would function appropriately having the claimed flow rate. 

However, Carleo discloses many other embodiments including embodiment depicted in figure 3 that have a plurality of eyelets comprising three eyelets. It would have been obvious to a person of ordinary skill in the art to add another eyelet to the relied upon embodiment (figure 5) in order to move desired amount of fluid through the catheter device. It would not hinder the relied upon embodiment to have an additional eyelet to move fluid.
Regarding claim 6, wherein the conical lumen is configured with the cross-sectional area of the lumen measured at the distal end portion of the catheter body being larger by a factor of one CH size relative to the cross-sectional area of the lumen measured at the proximal end portion of the catheter body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Carleo to have a cross sectional area lumen at the distal end portion being larger by a factor of one CH size relative to the cross sectional area of the lumen at the proximal end since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Carleo would not operate differently with the larger CH size at the distal end since the catheter is meant to move fluid, the device would function appropriately having the claimed size difference. 
Regarding claim 8, Carleo discloses an intermittent urinary catheter (figure 2) comprising a catheter body (12, figure 2, [0059]) extending from an open distal end to a proximal end (figure 2 and 5), with the proximal end configured for insertion into an urethra ([0004]); a lumen (lumen interior to the 
Carleo does not disclose wherein the intermittent urinary catheter provides a volumetric flow rate for liquid flowing through the lumen of at least 15 ml per second at a pressure of 400 mm H20.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Carleo to have a volumetric flow of fluid of at least 15ml per second at a pressure of 400 mm H20 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Carleo would not operate differently with the flow rate and since the catheter is intended to move fluid through the lumen of the device and flow rate is dependent on the diameter of the catheter, the device would function appropriately having the claimed flow rate. 
Regarding claim 9, Carleo discloses an intermittent urinary catheter (figure 2) comprising a catheter body (12, figure 2, [0059]) extending from an open distal end to a proximal end (figure 2 and 5), with the proximal end configured for insertion into an urethra ([0004]); a lumen (lumen interior to the body) formed longitudinally in the catheter body; and a plurality of eyelets (20, figure 5) formed through a wall of the catheter body and communicating with the lumen ([0064]), where each eyelet of the plurality of eyelets is located equidistantly from the proximal end of the catheter body (figure 5); wherein the lumen is conical ([0059], figure 2, the lumen is larger at the distal end) with a cross-sectional area of the lumen measured at a distal end portion of the catheter body larger than a cross-sectional area of the lumen measured at a proximal end portion of the catheter body (figure 2, cross sectional area of the funnel 18 at the distal end is larger than the cross sectional area of the proximal end), the catheter body includes a hydrophilic surface coating ([0034]).
Carleo does not disclose wherein the intermittent urinary catheter provides a volumetric flow rate for liquid flowing through the lumen of at least 15 ml per second at a pressure of 400 mm H20.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Carleo to have a volumetric flow of fluid of at least 15ml per second at a pressure of 400 mm H20 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Carleo would not operate differently with the flow rate and since the catheter is intended to move fluid through the lumen of the device and flow rate is dependent on the diameter of the catheter, the device would function appropriately having the claimed flow rate. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hong (US 2013/0006226) discloses catheter assembly with eyelets
Conway (US 2012/0239005) discloses a catheter with eyelets 
Butler (US 3831814) discloses a catheter with three equidistant openings
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781